United States Court of Appeals
      for the Federal Circuit
              __________________________

    INDIAN HARBOR INSURANCE COMPANY,
              Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2012-5030
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 10-CV-680, Senior Judge Eric G.
Bruggink.
              _________________________

               Decided: January 11, 2013
               _________________________

    SCOTT A. SCHIPMA, Winston & Strawn LLP, of Wash-
ington, DC, argued for plaintiff-appellant. With him on
the brief was DAVID C. ROMM.

    DAVID D’ALESSANDRIS, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and FRANKLIN E. WHITE, JR., Assistant Director.
INDIAN HARBOR INSURANCE CO   v. US                       2


Of counsel on the brief was JONELLE DILLEY, Trial Attor-
ney, Navy Litigation Office, Office of the General Counsel,
United States Department of Navy, of Washington, DC.
               __________________________

Before NEWMAN, LOURIE, and O’MALLEY, Circuit Judges.
O’MALLEY, Circuit Judge.

    Indian Harbor Insurance Company (“Indian Harbor”)
appeals the final judgment of the Court of Federal Claims
dismissing Indian Harbor’s Second Amended Complaint.
In that complaint, Indian Harbor sought reimbursement
under Section 330 of the National Defense Authorization
Act of 1993, Pub. L. No. 102-484, Div. A, Title IU, § 330,
106 Stat. 2315, 2371 (Oct 23, 1992), amended by Pub. L.
No. 103-160, Div. A, Title X, § 1002, 107 Star. 1547, 1745
(Nov. 30, 1993) (“Section 330”) for environmental cleanup
costs associated with the development of property former-
ly used as a military base. The Court of Federal Claims
determined that Indian Harbor failed to identify a “claim
for personal injury or property” that triggered the gov-
ernment’s duty to indemnify under Section 330, Indian
Harbor Insurance Co. v. United States, 100 Fed. Cl. 239,
240 (Fed. Cl. 2011) and, thus, dismissed the complaint
under Rule 12(b)(6) of its rules. Because we disagree with
the trial court’s interpretation of the requirements of
Section 330, we reverse the decision of the Court of Fed-
eral Claims and remand for proceedings in accordance
with this decision.

                             I.

   Section 330 requires the Department of Defense to in-
demnify subsequent owners of former military bases
against certain claims arising from environmental con-
tamination:
3                        INDIAN HARBOR INSURANCE CO   v. US


    (a) In general--(1) Except as provided in para-
    graph (3) and subject to subsection (b), the Secre-
    tary of Defense shall hold harmless, defend, and
    indemnify in full the persons and entities de-
    scribed in paragraph (2) from and against any
    suit, claim, demand or action, liability, judgment,
    cost or other fee arising out of any claim for per-
    sonal injury or property damage (including death,
    illness, or loss of or damage to property or eco-
    nomic loss) that results from, or is in any manner
    predicated upon, the release or threatened release
    of any hazardous substance, pollutant or contam-
    inant, or petroleum or petroleum derivative as a
    result of Department of Defense activities at any
    military installation (or portion thereof) that is
    closed pursuant to a base closure law.

Section 330(a)(1). The right to indemnification extends to
any persons or entities that acquire ownership or control
of land formerly used as a military installation. Section
330(a)(2). This includes states, state agencies, political
subdivisions of a state, and any successor, assignee,
transferee, lender, or lessee. Id. Indemnification is not
available to entities who contributed to the release of the
hazardous contaminants. Section 330(a)(3).

                            II.

    Marine Corps Air Station Tustin (“MCAS Tustin”), a
military base in southern California, was scheduled for
realignment and closure in 1993 pursuant to the Defense
Base Closure and Realignment Act of 1990, 10 U.S.C. §
2687 (2000) (“Base Closure Act”). In 1992, the City of
Tustin, California, was designated as the Local Redevel-
opment Authority tasked with preparing a plan to receive,
reuse, and develop the former base. The base was official-
INDIAN HARBOR INSURANCE CO   v. US                      4


ly closed in 1999. The Navy, in cooperation with the
United States Environmental Protection Agency, the
California Environmental Protection Agency Department
of Toxic Substances Control (“DTSC”), and the Santa Ana
Regional Water Quality Control Board (“RWQCB”),
organized an effort to investigate and clean up possible
environmental contamination prior to transfer. This work
culminated in a certification by the Navy that the base
was suitable for transfer.

    The Navy then conveyed the base, via quitclaim deed,
to the City of Tustin, California on May 13, 2002. Includ-
ed in the deed were covenants guaranteeing that all
necessary remedial action had been or would be taken by
the government. Of relevance here, the deed included
specific recognition of the government’s indemnification
duties under Section 330: “2.7 Indemnification Regarding
Transferees. The GRANTOR hereby recognizes its obliga-
tions under [Section 330].” The City of Tustin selected
Tustin Legacy Community Partners, LLC (“TLCP”) as the
Master Developer of the acquired property and conveyed
and/or leased various portions of the former MCAS Tustin
property to TLCP for residential and commercial devel-
opment. Prior to TLCP’s acquisition of the property at
issue, TLCP obtained, from Indian Harbor, insurance
policy No. PEC0010756 (“TLCP Policy”) providing, inter
alia, coverage for certain remediation expenses incurred
during development of the TLCP property.

    In August 2007, while surface grading certain por-
tions of the TLCP property, TLCP discovered total petro-
leum hydrocarbon (“TPH”) contamination in the soil.
TLCP notified the Navy of the contamination and, in
September 2007, TLCP entered into a Voluntary Cleanup
Agreement with the DTSC. The stated purpose of the
Voluntary Cleanup Agreement was for TLCP “to obtain
5                        INDIAN HARBOR INSURANCE CO   v. US


the best available guidance and technical oversight from
DTSC in preparing and implementing a Site Management
Plan (“SMP”) and, if warranted, Removal Action Work-
plan(s).” J.A. 42. Six months later, the RWQCB sent
TLCP a letter responding to TLCP's notification regarding
petroleum contamination on the site. The RWQCB letter
identified threatened contamination and stated:

        the contamination at the site must be fully
    characterized, and appropriate remedial action
    must be taken. A work plan and time schedule for
    conducting these activities must be submitted, in
    accordance with State Water Resources Control
    Board (SWRCB) Resolution No. 92-49.

J.A. 34. The letter explicitly recognized the ongoing
involvement of the DTSC and stated that the RWQCB
had “no objection to TLCP continuing the work required
by this letter under its existing oversight agreement with
DTSC.” Accordingly, the RWQCB directed TLCP to
continue working with DTSC staff to “establish appropri-
ate cleanup goals for the soil and groundwater at the
TLCP site, for the protection of human health and the
environment.” J.A. 34. Discoveries of similar and/or
related TPH contaminated soils on certain portions of
TLCP property followed in 2007, 2008, and 2009. TLCP
submitted its site management plan to DTSC for approval
in August 2009. DTSC formally approved the plan,
noting that it complied with the requirements of the
Voluntary Cleanup Agreement between the parties. Over
the next year, TLCP completed the majority of its reme-
diation efforts.

    Beginning in 2007, TLCP submitted claims to Indian
Harbor under the TLCP Policy seeking reimbursement for
costs associated with the remediation of TPH contamina-
INDIAN HARBOR INSURANCE CO   v. US                      6


tion. Indian Harbor complied with its obligations under
the policy and, at the time of initiating this action, had
reimbursed TLCP an amount in excess of $5,000,000 for
costs associated with the remediation of TPH contamina-
tion at the former MCAS Tustin. Indian Harbor request-
ed indemnification from the Navy in a letter on July 31,
2009. On April 14, 2010, Defendant issued a final deci-
sion denying Indian Harbor’s Section 330 Claims.

    Indian Harbor subsequently filed suit in the Court of
Federal Claims seeking $5,331,872.09, plus interest and
any additional amounts proven at trial, pursuant to
Section 330. The United States moved to dismiss. Fol-
lowing briefing by the parties, oral argument was held on
June 20, 2011. On June 28, 2011, the Court of Federal
Claims granted Indian Harbor’s unopposed motion to file
its First Amended Complaint, which clarified Count II of
the Complaint. On July 5, 2011, the Court of Federal
Claims granted the Defendant’s motion in part, dismiss-
ing Count I of Indian Harbor’s Complaint on grounds that
Indian Harbor failed to allege facts plausibly suggesting
the existence of a “claim for personal injury or property
damage” as required under Section 330.

    In its opinion, the Court of Federal Claims focused on
what constitutes “a claim for personal injury or property
damage” triggering the government’s duty to indemnify
under Section 330. Specifically, the court questioned
whether the correspondence received by the TLCP from
state regulators demanding that the developer remediate
the pollution properly constituted a “claim for personal
injury or property damage” and, in construing the terms
of Section 330, made several interpretive findings. Ac-
cording to the court below, Section 330 only contemplates
indemnification where “the owner or developer of a former
military property is subject to some action brought
7                        INDIAN HARBOR INSURANCE CO   v. US


against him” by a third-party. Indian Harbor, 100 Fed.
Cl. at 243. Thus, a third-party claim for personal injury
or property damage, “regardless of how the third-party
allegation is denominated (a suit, claim, action, etc.) and
regardless of how fully developed it is (a mere demand or
a judgment)”, is a necessary predicate for indemnification
under Section 330. In addition, the Court of Federal
Claims determined that “a straightforward reading
dictates that the action brought by the third-party must
allege injury to that person or damage to his property.”
Id. at 244 (emphases in original). The court provided the
examples of a property developer sued by a downstream
farmer whose water supply had been contaminated by
toxic runoff from the developer’s land and a developer
receiving a demand letter from home buyers subsequently
diagnosed with cancer as being subject to indemnification
under Section 330. Id. But the Court of Federal Claims
emphasized that “a developer who must clean up its own
lands that were insufficiently remediated by the govern-
ment prior to transfer” is not entitled to compensation
under the statute. Id.

    The Court of Federal Claims recognized that its deci-
sion was contrary to a previous Court of Federal Claims
holding in Richmond American Homes of Colorado, Inc. v.
United States, 75 Fed. Cl. 376 (2007), but found that the
court there had relied inappropriately on legislative
history in interpreting the plain language of the statute.
Instead, the Court of Federal Claims looked approvingly
to a later decision in American International Specialty
Lines Insurance Company v. United States, No. 05-1020,
2008 U.S. Claims LEXIS 481, 2008 WL 1990859 (Fed. Cl.
Jan. 31, 2008), where the court held that a letter from the
DTSC requiring remediation could not be the basis of a
claim under Section 330. The trial court considered
Indian Harbor’s argument that the legislative history of
INDIAN HARBOR INSURANCE CO   v. US                        8


Section 330 supported a broader reading of triggering
claims, but determined that, as a general matter, “refer-
ence to legislative history is inappropriate when the text
of the statute is unambiguous,” Indian Harbor, 100 Fed.
Cl. at 244 (citing Dept. Of Housing and Urban Dev. v.
Rucker, 535 U.S. 125, 132 (2002)), which it concluded was
the case with Section 330. The court noted, moreover,
that statements made by Senator John McCain of Arizona
on which the court relied in Richmond, had been made in
connection with a version of Section 330 that did not
contain language requiring a “claim for personal injury or
property damage” as a predicate to indemnification be-
cause that clause was added to the bill by the conference
committee, after legislators’ statements in support of the
bill had been recorded.

    After construing the statute, the Court of Federal
Claims held that the DTSC and RWQCB’s communica-
tions with the TLCP were not “claim[s] for personal injury
or property damage” within the meaning of Section 330.
In so finding, the court expressly rejected Indian Harbor’s
arguments that a state’s environmental regulatory ac-
tions designed to prevent injury to its citizens or damage
to their property trigger indemnification under Section
330. Specifically, the court found a distinction between a
state enforcing a generally applicable environmental
regulation pursuant to its police power and, as plaintiff
argues is the case here, the state bringing a legal claim ex
rel its citizens. Having found that Indian Harbor is not
entitled to Section 330 indemnification, the Court of
Federal Claims declined to consider the government’s
argument that Indian Harbor’s initial reluctance to
provide proper documentation regarding its claim was an
independent basis upon which the government legitimate-
ly could refuse to indemnify TLCP for its remediation
costs.
9                        INDIAN HARBOR INSURANCE CO   v. US


    On September 30, 2011, Indian Harbor requested
leave to file its Second Amended Complaint, removing
Count II of the Complaint which requested relief under
the Comprehensive Environmental Response, Compensa-
tion, and Liability Act of 1980. The Court of Federal
Claims granted Indian Harbor’s motion on October 27,
2011 and deemed the Second Amended Complaint, which
contains only Count I, relating to Section 330, filed as of
that date. The Court of Federal Claims then entered final
judgment dismissing Indian Harbor’s Second Amended
Complaint on October 31, 2011. Indian Harbor timely
appealed and we have jurisdiction pursuant to 28 U.S.C. §
1295(a)(3).

                           III.

    We review de novo a decision to dismiss a complaint
for failure to state a claim under RCFC 12(b)(6), just as
we do dismissals under Federal Rule of Civil Procedure
12(b)(6). See Cary v. United States, 552 F.3d 1373, 1376
(Fed. Cir. 2009). A complaint must be dismissed under
Rule 12(b)(6) when the facts asserted do not give rise to a
legal remedy. Lindsay v. United States, 295 F.3d 1252,
1257 (Fed. Cir. 2002). “[A] complaint must allege facts
‘plausibly suggesting (not merely consistent with)’ a
showing of entitlement to relief.” Acceptance Ins. Cos.,
Inc. v. United States, 583 F.3d 849, 853 (Fed. Cir. 2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557
(2007)). An underlying issue of statutory interpretation is
a question of law, which we review de novo. Norfolk
Dredging Co. v. United States, 375 F.3d 1106, 1108 (Fed.
Cir. 2004).

   When interpreting a statute, we start with the lan-
guage of the statute itself. Williams v. Taylor, 529 U.S.
420, 431 (2000). We search for Congress’s intent using
INDIAN HARBOR INSURANCE CO   v. US                        10


both the text and structure of the statute. Alexander v.
Sandoval, 532 U.S. 275, 288 (2001). In reviewing the
statute’s text, we give the words “their ‘ordinary, contem-
porary, common meaning,’ absent an indication Congress
intended them to bear some different import.” Williams,
529 U.S. at 431 (quoting Walters v. Metro. Educ. Enters.,
Inc., 519 U.S. 202, 207 (1997)); see also Moskal v. United
States, 498 U.S. 103, 108 (1990) (“In determining the
scope of a statute, we look first to its language, giving the
words used their ordinary meaning.” (citations and
internal quotation marks omitted)). If the statute is clear
and unambiguous, then the plain meaning of the statute
is generally conclusive, and we give effect to the unam-
biguously expressed intent of Congress. Sullivan v.
Stroop, 496 U.S. 478, 482 (1990). When the statutory
language is ambiguous, legislative history can be useful
in determining Congressional intent. See In re Swanson,
540 F.3d 1368, 1376 (Fed. Cir. 2008).

                             A.

    Indian Harbor first argues that the Court of Federal
Claims erred in holding that a valid claim for indemnifi-
cation under Section 330 must arise from a third-party
“action” against the Section 330 claimant. The govern-
ment argues that the court below created no new re-
quirement for an “action” and that the Court of Federal
Claims expressly recognized that “a variety of procedural
devices can trigger indemnification - a suit, claim, de-
mand or action, liability, judgment, cost or other fee - they
all share a common genesis.” J.A. 9. Thus, according to
the government, the Court of Federal Claims was merely
describing the relationship between the various clauses of
the statute in order to elucidate the plain meaning of the
statutory text, and used the term “action” as shorthand
11                       INDIAN HARBOR INSURANCE CO   v. US


for the clause in Section 330 articulating the various ways
that indemnification could be triggered.

    Although the plain language of Section 330 is clear
that there must be a “suit, claim, demand or action,
liability, judgment, cost or other fee arising out of any
claim for personal injury or property damage,” we find no
support for the proposition that the claim for personal
injury or property damage must be adversarial. Specifi-
cally, we agree with the reasoning of the Court of Federal
Claims in Richmond, finding that a state agency’s exer-
cise of its regulatory authority demands compliance and
suffices to meet the requirement of a “claim” under Sec-
tion 330. 75 Fed. Cl. at 393 (“Under the circumstances of
this case, the CDPHE’s exertion of regulatory authority
cannot be construed as a mere ‘invitation to voluntary
action.’ The Compliance Advisory directs its recipients to
comply now or pay the price in fines later.”) (internal
citations omitted). Thus, we see no reading of the plain
language resulting in the conclusion that that the
RWQCB’s communications with TLCP do not constitute a
“claim” under Section 330.

    The May 14, 2008, letter clearly articulates a threat
to groundwater in the State of California, identifies the
RWQCB as a responsible party for the protection of said
groundwater, and provides the statutory authority for the
RWQCB to take enforcement action “for failure to cleanup
and abate waste discharges, and to take necessary reme-
dial action.” J.A. 34. As Indian Harbor emphasized at
oral argument, this letter merely represents the first step
in which the State of California, through the RWQCB,
enforces environmental regulations related to water
quality. Under the California Water Code, Sections
13304 and 13350, the RWQCB has the authority to, inter
alia, seek injunctive relief prohibiting certain conduct or
INDIAN HARBOR INSURANCE CO   v. US                     12


requiring compliance with a clean-up order, recover
monetary damages either civilly or pursuant to the code,
or institute its own clean-up of the affected areas and
then seek reimbursement and penalties from TLCP. 1
Like the claimant in Richmond, TLCP was not in a posi-
tion to ignore the communication from the RWQCB.

                             B.

    The Court of Federal Claims additionally held that “a
straightforward reading dictates that the action brought
by the third-party must allege injury to that person or
damage to his property” and that “Section 330 requires
indemnification only when an entity . . . is subject to a
third-party proceeding arising from an injury to that
third-party or damage to its property . . . .” Indian Har-
bor, 100 Fed. Cl. at 244 (emphasis in original). Indian
Harbor argues that the Court of Federal Claims erred in
imposing an ownership requirement on the third-party
bringing the “action.” The government disagrees with
Indian Harbor’s characterization of the court’s holding
and asserts that the court did not create a statutory
requirement of “ownership” but merely explained that the
third-party claimant itself must suffer personal injury or
property damage. The government’s characterization
more accurately reflects the court’s decision but we none-
theless find that decision to be in error.

    As with its findings regarding a proper Section 330
third-party claimant, the Court of Federal Claims pro-
vides no justification for its requirement that the claim

   1    Likewise, because Section 330 explicitly authoriz-
es the recovery of costs associated with “threatened re-
lease of any hazardous substance,” the RWQCB need not
have waited for actual release of hazardous materials into
the groundwater prior to making its claim against TLCP.
13                       INDIAN HARBOR INSURANCE CO   v. US


for property damage relate to injury or damage to the
claimant itself or the claimant’s property. We agree that
“Section 330 would unquestionably apply to a property
developer who was sued by a downstream farmer whose
water supply had been contaminated by toxic runoff from
the developer’s land” or to “a residential developer of a
former base who received a demand letter from home
buyers subsequently diagnosed with cancer.” Id. From
those unsurprisingly indemnified scenarios, however, the
Court of Federal Claims leaps to the conclusion that
Section 330 must not apply to “a developer who must
clean up its own lands that were insufficiently remediated
by the government prior to transfer.” Id. We disagree.
By its plain language, Section 330 protects a purchaser of
the land against “cost[s] or other fee[s]” arising out of
property damage (including economic loss) that results
from the release or threatened release of any hazardous
substance. Nothing in Section 330, however, requires
that the claimant itself suffer personal injury or own the
damaged property. As such, we see no reason why ex-
penditures associated with remedies pursued by the
RWQCB against TLCP—whether they be, for example,
costs resulting from a clean-up order or imposed penal-
ties—are not properly considered a “cost or other fee”
within the meaning of Section 330.

                            C.

    The Court of Federal Claims is correct that, as a gen-
eral matter, “reference to legislative history is inappro-
priate when the text of the statute is unambiguous.”
Dep’t of Housing & Urban Dev. v. Rucker, 535 U.S. 125,
132 (2002). As discussed above, we find no ambiguity in
the statute necessitating reliance on anything other than
the plain language of Section 330. We note, however, that
our interpretation is fully consistent with the legislative
INDIAN HARBOR INSURANCE CO   v. US                      14


history surrounding the enactment of Section 330 and the
overall statutory scheme incentivizing base transfer. As
the Court of Federal Claims in Richmond recognized,
looking to the interaction of Section 330 and the Base
Closure Act, Section 330 is consistent with the Base
Closure and Realignment Commission’s underlying
purpose, which is to encourage economic development of
former military facilities and their surrounding popula-
tions. Richmond, 75 Fed. Cl. at 386-87 (collecting refer-
ences). “These goals can only be achieved by addressing
the potential disincentives and environmental risks
inherent in assuming ownership of property that was once
used by military services.” Id.

    Indian Harbor also points to statements made by
Senator McCain in opposition to an earlier version of
Section 330 which would have insulated the Government
from liability rather than protect a purchaser of former
military property. Like the court in Richmond, we find it
useful to quote Senator McCain’s comments at length:

   Under current law, receivers of closed base prop-
   erty can be successfully sued for pollution caused
   by Defense Department activities. Such suits
   might include environmental cleanup orders or
   civil damage claims.

   This situation is unjust and it must be remedied.
   We simply cannot ask States or businesses to as-
   sume potentially devastating liability for condi-
   tions they did not create. Moreover, the Federal
   Government has a duty to accept full and uncon-
   ditional responsibility for its actions.

   Last year, I introduced legislation to ensure that
   the Federal Government remains fully responsible
15                        INDIAN HARBOR INSURANCE CO   v. US


     for hazardous waste problems at military installa-
     tions after base closure. The bill requires the De-
     partment of Defense to defend, hold harmless, and
     indemnify innocent receivers of the property
     against claims arising from pollution caused by
     military activities.

     This protection is absolutely critical if we are to
     promote the timely and efficient transmission of
     base property to new and productive uses. How
     many States or employers are anxious to acquire
     base property without such protection?

     ***

     In many cases, hazardous dumping by the mili-
     tary occurred prior to the enactment of our envi-
     ronmental laws. Such dumping probably would
     not be defined as negligent. Under the committee
     bill [proposed amendment] that would mean re-
     ceivers of closed base property could not receive
     indemnification. The unfortunate result is that
     the innocent property owner pays for Uncle Sam's
     mistakes.

     ***

     Mr. President, base closure is a difficult and
     traumatic period for local economies which have
     grown dependent on the employment and econom-
     ic activity provided by defense installations.

     We have a Federal obligation to help facilitate a
     safe and timely transfer of base property to other
     productive uses. We cannot possibly achieve that
     goal if those who would put that property to use
     must risk everything in the process.
INDIAN HARBOR INSURANCE CO   v. US                        16


   We must do what is right - ensure, without condi-
   tion, that the Federal Government will defend and
   indemnify states and employers who are sued over
   pollution caused by Federal activities.       My
   amendment will accomplish that goal.

138 Cong. Rec. 25905-06 (1992). Indian Harbor also
directs us to a letter from the Department of Defense to
Senator McCain—made part of the congressional record—
expressing its displeasure with Section 330:

   This is in reply to your letter of November 5, 1992,
   to Secretary Cheney, requesting confirmation that
   the Department will apply those provisions of the
   1993 Authorization Act . . . which require the De-
   partment to indemnify certain transferees of DoD
   real property.

   ***

   Quite frankly, the Department did not support ei-
   ther [the FY 93 Authorization Act or the FY 93
   Appropriations Act], largely because of the dra-
   matic impact both may have on the Department's
   liability. The Department does not hesitate to
   shoulder its responsibility for cleaning up contam-
   ination. However, both Acts appear to go much
   father, perhaps effectively eliminating such legit-
   imate limitations on the Department's liability as
   defense under the Tort Claims Act and other de-
   fenses. The wholesale shift of all risks to the De-
   partment may, unfortunately, delay the transfer
   of base closure properties until the Department
   can adequately assess its risks with regard to
   those properties.
17                       INDIAN HARBOR INSURANCE CO   v. US


Letter from David Berteau, Principal Dep. Asst. Secretary
of Defense, to Sen. McCain (Feb. 3, 1993) 139 Cong. Rec.
15156-57 (1993).

    Both the government and the Court of Federal Claims
dismiss the legislative history as misleading and inappli-
cable. While the Court of Federal Claims is correct that
Senator McCain’s statements refer to an earlier version of
the statute that did not contain the phrase “claim for
personal injury or property damage,” we, like the court in
Richmond, find these statements—and the Department of
Defense’s contemporaneous interpretation—useful in
confirming our reading of the unambiguous plain lan-
guage in Section 330. There is nothing to suggest that
addition of the phrase “claim for personal injury or prop-
erty damage” was intended to limit the scope of govern-
mental indemnification in a way that ignores the original
purpose of the Act. The Court of Federal Claims reads far
too much into that clause; we decline to do so. 2

                      CONCLUSION

    For the reasons stated above, we reverse the Court of
Federal Claims’ dismissal of Indian Harbor’s complaint
and remand for proceedings in accordance with this
opinion.

               REVERSED AND REMANDED




     2  There is nothing to explain the Conference Com-
mittee’s reasoning in adding the clause. Whatever the
intent, we read it to limit the type of damages recovera-
ble—i.e., to exclude hedonic damages or lost profits—not
to impose the type of third party requirements the Court
of Federal Claims reads into it.
INDIAN HARBOR INSURANCE CO   v. US   18


                        COSTS
No costs